Chester, J. :
Before the determination of this case by the Special Term this court had held in People ex rel. Jamaica Water Supply Co. v. Tax Commissioners (128 App. Div. 13), which was a case where the State Board had assessed the relator’s franchise at full value and the local assessors had assessed the real property in the locality at eighty-nine per cént of its actual value, that eleven -per cent should be deducted from the value of the special franchise to equalize it with the assessed value of the other property, and that the result was the value of the special franchise for the purpose of taxation. Since the determina*767tian of the case now under review by the Special Term the Court of Appeals in the case last cited has finally put the matter at rest. On an appeal from the order made by us in that case that court has approved our conclusion in that respect and has held that under the Tax Law the assessment of a special franchise may be reduced so as to equalize it with other assessments in the same locality. (People ex rel. Jamaica Water Supply Co. v. Tax Commissioners, 196 N. Y. 39.) On the authority of that case, therefore, this order must be reversed.
The final order should be reversed, with one bill of costs to the appellants, and motion granted to confirm the report of the referee and for final order in conformity therewith.
All concurred.
Final order reversed, with one bill of costs to appellants, and motion granted to confirm, the report of the referee and for final order in conformity therewith.